IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00375-CR
                                No. 10-08-00376-CR

WILLIAM BROWN PARHM,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                         From the 13th District Court
                           Navarro County, Texas
                   Trial Court Nos. 28777-CR and 30744-CR


                          MEMORANDUM OPINION


      William Parhm was convicted of delivery of a controlled substance in a drug-free

zone in 2003 and of possession of a controlled substance in 2006. Both sentences were

probated. See TEX. CODE CRIM. PROC. ANN. art. 42.12 (Vernon 2006). Parhm pled true to

one allegation in each of the motions to revoke filed in 2007 and amended in 2008, and

not true to the other allegations. After a contested hearing on the motions to revoke his

community supervision, the trial court found the allegations in the State’s motions to be

true, revoked Parhm’s sentences granting community supervision, and sentenced him
to confinement for six (6) years in the Texas Department of Criminal Justice –

Institutional Division and for two (2) years in the State Jail.

       Parhm’s appellate counsel has filed an Anders brief and a motion to withdraw as

counsel.1 See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Counsel concludes that the appeals are frivolous.

       Counsel informed Parhm of the right to file a pro se brief, and Parhm has done so.

However, we review a pro se brief solely to determine if there are any arguable grounds

for appeal. Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); see also In re

Schulman, 252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008).

       Counsel’s brief evidences a professional evaluation of the record for error, and

we conclude that counsel performed the duties required of appointed counsel. See

Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also

In re Schulman, 252 S.W.3d at 407.

       In reviewing Anders appeals, we must, “after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous.” Anders at 744; accord

Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991); Coronado v. State, 996
S.W.2d 283, 285 (Tex. App.—Waco 1999, order) (per curiam), disp. on merits, 25 S.W.3d
806 (Tex. App.—Waco 2000, pet. ref'd). An appeal is “wholly frivolous” or “without

merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals , 486 U.S. 429,

439 n.10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988). Arguments are frivolous when they



1Each sentence bears its own cause number for purposes of appeal; however, the parties have submitted
one brief covering both appeals; therefore, we will address the appeals jointly in the same manner.

Parhm v. State                                                                                Page 2
“cannot conceivably persuade the court.” McCoy, 486 U.S. at 436. An appeal is not

wholly frivolous when it is based on “arguable grounds.” Stafford, 813 S.W.2d at 511.

       After a review of the briefs and the entire record in these appeals, including the

hearing conducted by the trial court pursuant to our abatement order, we determine

these appeals to be wholly frivolous.       See Bledsoe v. State, 178 S.W.3d at 826-27.

Accordingly, we affirm the trial court’s judgments.

       Should Parhm wish to seek further review of these cases by the Texas Court of

Criminal Appeals, Parhm must either retain an attorney to file petitions for

discretionary review or Parhm must file pro se petitions for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either

this opinion or the last timely motion for rehearing that was overruled by this Court.

See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with this

Court, after which it will be forwarded to the Texas Court of Criminal Appeals along

with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for

discretionary review should comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX R. APP. P. 68.4. See In re Schulman, 252 S.W.3d
403, 409 n.22 (Tex. Crim. App. 2008) (citing Glover v. State, No. 06-07-00060-CR, 2007

Tex. App. LEXIS 9162 (Tex. App.—Texarkana, Nov. 20, 2007, pet. ref’d) (not designated

for publication).

       Counsel’s request that she be allowed to withdraw from representation of Parhm

is granted. Additionally, counsel must send Parhm a copy of our decision, notify

Parhm of his right to file pro se petitions for discretionary review, and send this Court a

Parhm v. State                                                                       Page 3
letter certifying counsel’s compliance with Texas Rule of Appellate Procedure 48.4. TEX.

R. APP. P. 48.4; see In re Schulman, 252 S.W.3d at 409 n. 22.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed March 24, 2010
Do not publish
[CR25]




Parhm v. State                                                                    Page 4